EXHIBIT 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

by and between

TRIAN ACQUISITION I CORP.,

TRIAN ACQUISITION I, LLC,

TRIAN FUND MANAGEMENT, L.P.

and

THE OTHER PERSONS NAMED HEREIN

 

 

 

 

--------------------------------------------------------------------------------

 

 

Dated as of January 29, 2008

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

2

 

 

 

 

 

ARTICLE II

 

REGISTRATION RIGHTS

 

4

 

2.1.

 

Demand Registration

 

4

 

2.2

 

Piggy-Back Registration

 

7

 

2.3

 

Form S-3 Registrations

 

9

 

2.4

 

Automatic Shelf Registration Statement

 

10

 

2.5

 

Permitted Delays

 

11

 

 

 

 

 

ARTICLE III

 

REGISTRATION; PROCEDURES.

 

11

 

3.1

 

Filings; Information

 

11

 

3.2

 

Obligation to Suspend Distribution

 

15

 

3.3

 

Registration Expenses

 

15

 

3.4

 

Information

 

16

 

 

 

 

 

ARTICLE IV

 

INDEMNIFICATION AND CONTRIBUTION

 

16

 

4.1

 

Indemnification by the Company

 

16

 

4.2

 

Indemnification by Holders

 

17

 

4.3

 

Conduct of Indemnification Proceedings

 

18

 

4.4

 

Contribution

 

18

 

 

 

 

 

ARTICLE V

 

UNDERWRITING AND DISTRIBUTION

 

19

 

5.1

 

Rule 144

 

19

 

 

 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

19

 

6.1

 

Other Registration Rights

 

19

 

6.2

 

Assignment; No Third Party Beneficiaries

 

19

 

6.3

 

Stock Splits, etc.

 

20

 

6.4

 

Notices

 

20

 

6.5

 

Severability

 

21

 

6.6

 

Counterparts

 

21

 

6.7

 

Entire Agreement

 

21

 

6.8

 

Modifications and Amendments

 

21

 

6.9

 

Titles and Headings

 

21

 

6.10

 

Waivers and Extensions

 

21

 

6.11

 

Remedies Cumulative

 

21

 

6.12

 

Governing Law; Submission to Jurisdiction

 

22

 

6.13

 

Waiver of Trial by Jury

 

22


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
January 29, 2008, by and between Trian Acquisition I Corp. (the “Company”),
Trian Acquisition I, LLC (the “Sponsor”), Trian Fund Management, L.P. (“Trian
Fund Management”), the persons listed in Schedule I hereto (the “Initial
Holders”) and any Permitted Transferee (as defined below) who hereafter becomes
a party to this Agreement as contemplated by Section 6.2 of this Agreement (each
such party who holds Registrable Securities (as defined below), a “Holder” and,
collectively, the “Holders”).

          WHEREAS, the Sponsor and the Initial Holders currently hold all of the
issued and outstanding securities of the Company, consisting of 23,000,000 units
(the “Sponsor Units”) each consisting of one share of common stock, par value
$0.0001 per share, of the Company (“Common Stock”) and one warrant (“Warrant”)
entitling the holder thereof to purchase one share of Common Stock, or their
equivalent in shares of Common Stock and Warrants;

          WHEREAS, the Sponsor has agreed to purchase from the Company an
aggregate of 10,000,000 additional warrants (the “Sponsor Warrants”) at a price
of $1.00 per Sponsor Warrant in a private placement that will occur immediately
prior to the closing of the Company’s initial public offering;

          WHEREAS, in connection with the Company’s initial public offering,
Trian Fund Management has entered into an agreement with Deutsche Bank
Securities Inc. and Merrill Lynch & Co., as representatives of the underwriters,
pursuant to which Trian Fund Management will cause Trian Partners to place limit
orders for up to $75,000,000 of shares of Common Stock (the “Aftermarket
Shares”) during a period prior to the Company’s Business Combination (as defined
below) (for purposes of this Agreement, “Trian Partners” means the Trian Fund
Management and its Affiliates (as defined below), together with the funds and
accounts Trian Fund Management and its Affiliates manage);

          WHEREAS, Trian Fund Management has further agreed to cause Trian
Partners to apply any portion of such $75,000,000 not used for open market
purchases of Aftermarket Shares to purchase from the Company such number of
units, each consisting of one share of Common Stock and one Warrant, as may be
purchased with such unused portion of the $75,000,000 at a price of $10.00 per
unit (the “Co-Investment Units” and, together with the Common Stock and Warrants
comprising (or that formerly were part of) the Co-Investment Units, the Common
Stock issuable upon exercise of such Warrants and the Aftermarket Shares, the
“Purchase Commitment Securities”); and

          WHEREAS, the Sponsor, Trian Fund Management, the Initial Holders and
the Company desire to enter into this Agreement to provide the Sponsor and the
Initial Holders with certain rights relating to the registration of (i) the
Sponsor Units, the Common Stock and Warrants comprising (or that formerly were
part of) the Sponsor Units and the Common Stock issuable upon exercise of such
Warrants and (ii) the Sponsor Warrants and the Common Stock issuable upon
exercise of the Sponsor Warrants, and to provide the Holders of Purchase
Commitment Securities with certain rights relating to the registration of the
Aftermarket Shares, the Co-Investment Units, the Common Stock and Warrants
comprising (or that formerly were

--------------------------------------------------------------------------------



part of) the Co-Investment Units and the Common Stock issuable upon exercise of
such Warrants;

          NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

          The following capitalized terms used herein have the following
meanings:

          “Affiliate” has the meaning set forth in Rule 405 promulgated under
the Securities Act (in effect on the date hereof).

          “Agreement” means this Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

          “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act (in effect on the date hereof).

          “Business Combination” means the Company’s initial business
combination, through a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination, with one or more
domestic or international operating businesses or assets meeting the conditions
described in the Company’s Amended and Restated Certificate of Incorporation.

          “Commission” means the U.S. Securities and Exchange Commission or any
successor entity.

          “Demand Registration” is defined in Section 2.1(a).

          “Demanding Holder” is defined in Section 2.1(a).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, all as
the same shall be in effect at the time.

          “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act (in effect on the date
hereof).

          “Indemnified Party” is defined in Section 4.3.

          “Indemnifying Party” is defined in Section 4.3.

          “Individual Holders” means (i) the Initial Holders, (ii) any other
current or future officers or directors of the Company or employees of Trian
Fund Management who receive or acquire Registrable Securities from the Sponsor
after the date hereof, and (iii) any Permitted

2

--------------------------------------------------------------------------------



Transferees (other than the Sponsor) of such persons described in (i) and (ii)
(but only to the extent that after the date hereof any such Permitted
Transferees acquire Registrable Securities from such persons).

          “Maximum Threshold” is defined in Section 2.1(d).

          “Permitted Transferees” means (i) the Company, any of the Company’s
officers, directors and employees, any Affiliates or Family Members of such
individuals, the Sponsor, Trian Partners, any Affiliates of the Company, the
Sponsor or Trian Partners and any officers, directors, members and employees of
the Sponsor, Trian Partners or such Affiliates, (ii) any charitable
organization, (iii) any individual pursuant to a qualified domestic relations
order, (iv) if the transferor is a corporation, partnership or limited liability
company, any stockholder, partner or member of the transferor and (v) any
individual or entity by virtue of laws or agreements governing descent or
distribution upon the death or dissolution of the transferor; provided, that,
any such transferees agree in writing to become a party to this Agreement. For
purposes of this definition, “Family Member” of a person means such person’s
present spouse and/or domestic partner, parents, lineal ascendants or
descendants or any siblings of any of the foregoing, any descendants of any
sibling of such person, any estate planning vehicle formed primarily for the
benefit of such person or any of the foregoing persons or any corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture or other entity of any kind (including any successor
of such entity) owned by any of the foregoing.

          “Piggy-Back Registration” is defined in Section 2.2(a).

          “Pro Rata” is defined in Section 2.1(d).

          “Registrable Securities” means (i) the Sponsor Units, the Common Stock
and Warrants comprising (or that were formerly part of) the Sponsor Units and
the Common Stock issuable upon exercise of such Warrants, (ii) the Sponsor
Warrants and the Common Stock issuable upon exercise of the Sponsor Warrants,
(iii) the Aftermarket Shares and (iv) the Co-Investment Units, the Common Stock
and Warrants comprising (or that formerly were part of) the Co-Investment Units
and the Common Stock issuable upon exercise of such Warrants. Registrable
Securities include any shares of capital stock, warrants or other securities of
the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of Registrable Securities. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding; or (d) the entire
amount of the Registrable Securities held by any Holder may be sold in a single
sale, in the opinion of counsel reasonably satisfactory to the Company, without
any limitation as to volume or manner of sale pursuant to Rule 144 (or any
successor rule or regulation) under the Securities Act.

3

--------------------------------------------------------------------------------



          “Registration Statement” means a registration statement filed by the
Company with the Commission in compliance with the Securities Act for a public
offering and sale of Registrable Securities (other than a registration statement
on Form S-4 or S-8 (or any successor or substantially similar form), or in
connection with (i) an employee stock option, stock purchase or compensation
plan or securities issued or issuable pursuant to any such plan or (ii) a
dividend reinvestment plan).

          “Release Date” means (i) with respect to the Sponsor Warrants and the
Common Stock issuable upon exercise of the Sponsor Warrants, the day following
the consummation of a Business Combination and (ii) with respect to all other
Registrable Securities, the 180th day following the consummation of a Business
Combination.

          “S-3 Initiating Holders” means either (i) the Holders of a
majority-in-interest, on an as-converted to Common Stock basis, of the
Registrable Securities or (ii) the Holders of a majority-in-interest, on an
as-converted to Common Stock basis, of the Registrable Securities held by the
Individual Holders.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

          “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

          “Warrant Agreement” means the warrant agreement, dated November 1,
2007, between the Company and American Stock Transfer & Trust Company, as
warrant agent.

ARTICLE II
REGISTRATION RIGHTS

                    2.1. Demand Registration.

                    (a) Request for Registration. At any time on or after the
date that is three months prior to the applicable Release Date (i) with respect
to the Registrable Securities, the Holders of a majority-in-interest, on an
as-converted to Common Stock basis, of such Registrable Securities may make a
written demand for registration under the Securities Act of all or part of their
Registrable Securities and (ii) with respect to the Purchase Commitment
Securities, the Holders of a majority-in-interest, on an as-converted to Common
Stock basis, of such Purchase Commitment Securities may make a written demand
for registration under the Securities Act of all or part of their Purchase
Commitment Securities if such Purchase Commitment Securities are Registrable
Securities (each such demand under subclause (i) or (ii), a “Demand
Registration”); provided that any Registration Statement filed with the
Commission with respect to a Demand Registration shall not be declared effective
before the applicable Release Date. Any demand for a Demand Registration shall
specify the class and number of shares of Registrable Securities proposed to be
sold and the intended method(s) of distribution thereof. The Company will
promptly notify all Holders of the demand, and each who wishes to include all or
a portion of such Holder’s Registrable Securities in the Demand Registration
(each

4

--------------------------------------------------------------------------------



such Holder including shares of Registrable Securities in such registration, a
“Demanding Holder”) shall so notify the Company in writing within 10 days after
the receipt by the Holder of the notice from the Company. Upon receipt by the
Company of any such notice, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Sections 2.1(d) and 2.1(f). The Company shall not be obligated to effect more
than one Demand Registration with respect to the Purchase Commitment Securities
under subclause (ii) of this Section 2.1(a) and shall not be obligated to effect
more than three Demand Registrations in respect of all Registrable Securities
under subclause (i) of this Section 2.1(a); provided, however, that if a Demand
Registration has not been made under subclause (ii) at such time as the Purchase
Commitment Securities are no longer Registrable Securities, then the Company
shall be obligated to effect up to four Demand Registrations under subclause
(i).

                    (b) Effective Registration. A registration will not count as
a Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and the
Company has complied with all of its material obligations under this Agreement
with respect thereto; provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect to such Demand Registration will be deemed
not to have been declared effective, unless and until (i) such stop order or
injunction is removed, rescinded or otherwise terminated and (ii) a
majority-in-interest, on an as-converted to Common Stock basis, of the Demanding
Holders thereafter elect to continue the offering; provided, further, that the
Company shall not be obligated to file a second Registration Statement until a
Registration Statement that has been filed is counted as a Demand Registration
or is terminated.

                    (c) Underwritten Offering. If a majority-in-interest, on an
as-converted to Common Stock basis, of the Demanding Holders so elects and such
Holders so advise the Company as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering with one or
more investment banking firms of national reputation to act as the managing
Underwriter or Underwriters of the offering. In such event, the right of any
Holder to include its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by a majority-in-interest, on an as-converted to Common Stock
basis, of the Demanding Holders, which Underwriter or Underwriters shall be
reasonably acceptable to the Company.

                    (d) Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number or amount of Registrable Securities that the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities that the Company desires to sell and the shares of Common Stock, if
any, as to which registration has been requested pursuant to written

5

--------------------------------------------------------------------------------



contractual piggy-back registration rights held by other stockholders of the
Company who desire to sell, exceeds the maximum dollar amount or maximum number
of securities that the Company believes can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method or the probability of success of such offering (such maximum dollar
amount or maximum number of securities, as applicable, the “Maximum Threshold”),
then the Company shall include in such registration: (i) first, the Registrable
Securities as to which Demand Registration has been requested by the Demanding
Holders (pro rata in accordance with the number of shares (including Sponsor
Units and Warrants, on an as-converted to Common Stock basis) that each such
person has requested be included in such registration, regardless of the number
of shares held by each such person (such proportion is referred to herein as
“Pro Rata”)) that can be sold without exceeding the Maximum Threshold;
(ii) second, to the extent that the Maximum Threshold has not been reached under
the foregoing clause (i), the shares of Common Stock or other securities that
the Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (iii) third, to the extent that the Maximum Threshold has not
been reached under the foregoing clauses (i) and (ii) collectively, the shares
of Common Stock or other securities for the account of other persons that the
Company is obligated to register pursuant to written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Threshold.

                    (e) Withdrawal. If a majority-in-interest, on an
as-converted to Common Stock basis, of the Demanding Holders disapproves of the
terms of any underwriting or is not entitled to include all of its Registrable
Securities in any offering, such majority-in-interest of the Demanding Holders
may elect to withdraw from such offering by giving written notice to the Company
and the Underwriter or Underwriters of its request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. If the majority-in-interest, on an
as-converted to Common Stock basis, of the Demanding Holders withdraws from a
proposed offering relating to a Demand Registration, then the Company shall
withdraw the Registration Statement related to such offering with regards to all
such Demanding Holders and such registration shall not count as a Demand
Registration provided for in Section 2.1(a). Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the Holders in
connection with such Demand Registration as provided in Section 3.3.

                    (f) Permitted Delays. The Company shall be entitled to
postpone the filing of any Registration Statement under this Section 2.1 if (i)
at any time prior to the filing of such Registration Statement the Board of
Directors of the Company determines, in its good faith business judgment, that
such registration and offering would materially and adversely affect any
financing, acquisition, corporate reorganization or other material transaction
involving the Company and (ii) the Company delivers the Demanding Holders
written notice thereof within 10 business days of the date of receipt of such
request for a Demand Registration; provided that all such periods of
postponement may not exceed 45 days during any 365-day period.

                    (g) Cancellation of Registration. A majority-in-interest, on
an as converted to Common Stock basis, of the Demanding Holders shall have the
right to cancel a proposed registration of Registrable Securities pursuant to
Section 2.1 when (i) in their discretion, market conditions are so unfavorable
as to be seriously detrimental to an offering

6

--------------------------------------------------------------------------------



pursuant to such registration or (ii) the request for cancellation is based upon
material adverse information relating to the Company that was unknown to the
Demanding Holders at the time of their written request for a Demand
Registration. Such cancellation of a registration shall not be counted as one of
the three Demand Registrations provided for in Section 2.1(a) and,
notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the expenses of the Demanding Holders incurred in connection
with the registration prior to the time of such cancellation.

                    (h) Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement in respect of a
Demand Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest possible period of time
determined in good faith by the Company to be necessary for such purpose. In the
event the Company exercises its rights under the preceding sentence, the Holders
agree to suspend, immediately upon their receipt of notice referred to above,
their use of the prospectus relating to the Demand Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Holders of the expiration of any period during which it
exercised rights under this Section 2.1(h). For the purpose of this Section
2.1(h), “Adverse Disclosure” means public disclosure of material non-public
information, which, in the good faith judgment of the Chairman of the Board of
Directors, the principal executive officer or the principal financial officer of
the Company, after consultation with counsel to the Company, (i) would be
required to be made in any Registration Statement or prospectus in order for the
applicable Registration Statement or prospectus not to contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein in light of the circumstances under which they
were made not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed and (iii) the Company has a bona
fide business purpose for not publicly making.

          2.2 Piggy-Back Registration.

                    (a) Piggy-Back Rights. If at any time on or after the
applicable Release Date, the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for stockholders
of the Company for their account other than pursuant to Section 2.1, then the
Company shall (i) give written notice of such proposed filing to the Holders as
soon as practicable but in no event less than 10 business days before the
intended filing date, which notice shall disclose the amount and type of
securities to be included in such Registration Statement, the intended method(s)
of distribution and the name of the proposed managing Underwriter or
Underwriters, if any and (ii) offer to the Holders in such notice the
opportunity to register the sale of such number or amount of Registrable
Securities as such Holders may request in writing within 10 days following
receipt of such notice (a “Piggy-Back Registration”). The Company shall cause
such Registrable Securities to be included in such registration and shall use
its commercially reasonable efforts to cause the managing Underwriter or
Underwriters of a

7

--------------------------------------------------------------------------------



proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All Holders proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

                    (b) Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the Holders in writing that the dollar amount
or number or amount of securities which the Company desires to sell, taken
together with the shares of Common Stock or other securities, if any, as to
which registration has been demanded pursuant to written contractual
arrangements with persons other than the Holders hereunder, the Registrable
Securities as to which registration has been requested under this Section 2.2,
and the securities, if any, as to which registration has been requested pursuant
to the written contractual piggy-back registration rights of other stockholders
of the Company, exceeds the Maximum Threshold, then the Company shall include in
any such registration:

 

 

 

                    (i) If the registration is undertaken for the Company’s
account: (A) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares of Common Stock or other
securities, if any, comprised of Registrable Securities as to which Piggy-Back
Registration has been requested pursuant to Section 2.2(a), Pro Rata, that can
be sold without exceeding the Maximum Threshold; and (C) third, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses (A)
and (B) collectively, the shares of Common Stock or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual piggy-back registration rights with such persons and that
can be sold without exceeding the Maximum Threshold; and

 

 

 

                    (ii) If the registration is a “demand” registration
undertaken at the demand of persons other than the Holders, (A) first, the
shares of Common Stock or other securities for the account of the demanding
persons that can be sold without exceeding the Maximum Threshold; (B) second, to
the extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Threshold;
(C) third, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (A) and (B) collectively, the shares of Common Stock or
other securities comprised of Registrable Securities, Pro Rata, as to which
Piggy-Back Registration has been requested pursuant to Section 2.2(a), that can
be sold without exceeding the Maximum Threshold; and (D) fourth, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses (A),
(B) and (C) collectively, the shares of Common Stock or other securities for the
account of other persons that the Company

8

--------------------------------------------------------------------------------




 

 

 

is obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Threshold.

                    (c) Withdrawal. Any Holder may elect to withdraw such
Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement filed pursuant to this Section 2.2 at any time prior to the
effectiveness of the Registration Statement. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the Holders in
connection with such Piggy-Back Registration as provided in Section 3.3.

          2.3 Form S-3 Registrations.

                    (a) Requests for a Form S-3 Registration. Upon the later of
(i) the Company becoming eligible for use of Form S-3 or any successor form
thereto under the Securities Act in connection with a secondary public offering
of its securities and (ii) the time at which the Holders may request a Demand
Registration under Section 2.1(a), in the event that the Company shall receive
from the S-3 Initiating Holders a written request that the Company register
under the Securities Act on Form S-3 or any successor form then in effect (an
“S-3 Registration”) the sale of all or a portion of the Registrable Securities
owned by such S-3 Initiating Holders (which S-3 Registration may be a shelf
registration pursuant to Rule 415 promulgated under the Securities Act (or any
successor rule or regulation)), the Company shall give written notice of such
request to all of the other Holders as promptly as practicable but in no event
later than 10 days before the anticipated filing date of such Form S-3, which
notice shall describe the proposed registration, the intended method of
distribution of such Registrable Securities and any other information that at
the time would be appropriate to include in such notice, and offer such other
Holders the opportunity to register the number of Registrable Securities as each
such Holder may request in writing to the Company, given within 10 days of the
date on which the Company sent the written notice of such registration. Each
request for an S-3 Registration by the S-3 Initiating Holders shall state the
amount of the Registrable Securities proposed to be sold and the intended method
of disposition thereof. With respect to each S-3 Registration, the Company
shall, subject to Section 2.3(c), (i) include in such offering the Registrable
Securities of the S-3 Initiating Holders and the other Holders who have
requested in writing to participate in such registration on the same terms and
conditions as the Registrable Securities of the S-3 Initiating Holders included
therein (collectively, the “S-3 Participating Holders”) and (ii) use its
commercially reasonable efforts to cause such registration pursuant to this
Section 2.3(a) to become and remain effective as soon as practicable but in no
event earlier than 90 days after the effective date of any other Registration
Statement of the Company that had been filed with the Commission but not yet
declared effective at the time such registration was requested. Notwithstanding
the foregoing, immediately upon determination of the price at which such
Registrable Securities are to be sold in a S-3 Registration that is a firm
commitment underwritten offering, if such price is below the price which any S-3
Participating Holder finds acceptable, such S-3 Participating Holder shall then
have the right, by written notice to the Company, to withdraw its Registrable
Securities from being included in such offering; provided,

9

--------------------------------------------------------------------------------



that such a withdrawal by any one of the S-3 Initiating Holders shall constitute
and effect an automatic withdrawal by all other S-3 Participating Holders. If
the S-3 Initiating Holders request, the Company shall cause such S-3
Registration to be made pursuant to an Automatic Shelf Registration Statement
(provided such Automatic Shelf Registration Statement is available for use by
the Company) and may omit the names of the S-3 Participating Holders and the
amount of the Registrable Securities to be offered thereunder. The Company shall
not be obligated to effect more than one S-3 Registration requested by the S-3
Initiating Holders described in clause (ii) of the definition thereof.

                    (b) Form S-3 Underwriting Procedures. If a
majority-in-interest, on an as-converted to Common Stock basis, of the S-3
Initiating Holders so elect, the Company shall use its commercially reasonable
efforts to cause such S-3 Registration pursuant to this Section 2.3 to be in the
form of a firm commitment underwritten offering with one or more investment
banking firms of national reputation to act as the managing Underwriter or
Underwriters. In connection with any S-3 Registration under Section 2.3(a)
involving an underwritten offering, the Company shall not be required to include
any Registrable Securities in such underwritten offering unless the Holders
thereof accept the terms of the underwritten offering as agreed upon between the
Company, the managing Underwriter or Underwriters and a majority-in-interest, on
an as-converted to Common Stock basis, of the S-3 Initiating Holders, and then
only in such quantity as set forth below.

                    (c) Reduction of Offering. If the managing Underwriter or
Underwriters advise the Company that the registration of all or part of the
Registrable Securities which the S-3 Initiating Holders and the other Holders
have requested to be included would materially adversely affect the distribution
or sales price of the Registrable Securities in such public offering, then the
Company shall include in such underwritten offering, to the extent of the amount
that the managing Underwriter or Underwriters believes may be sold without
causing such material adverse effect, (i) first, such number of Registrable
Securities of the Holders participating in the offering under Section 2.1(a),
which Registrable Securities shall be allocated Pro Rata, (ii) second, any other
securities of the Company requested by holders thereof to be included in such
registration, pro rata among such other holders on the basis of the number of
securities that each such holder requested to be included in such registration
and (iii) third, securities offered by the Company for its own account.

                    (d) Expenses. Except as provided in Section 3.3, the Company
shall bear all Registration Expenses in connection with any S-3 Registration
pursuant to this Section 2.3, whether or not such S-3 Registration becomes
effective.

          2.4 Automatic Shelf Registration Statement. If a Form S-3 is an
Automatic Shelf Registration Statement and such Automatic Shelf Registration
Statement becomes effective without naming the selling security holders or
disclosing the amount of securities offered, upon written request by the Holders
participating in the offering, the Company shall, as promptly as practicable
after receiving such request, (i) file with the Commission a prospectus
supplement naming the selling security holders and the amount of Registrable
Securities to be offered and include, to the extent not included or incorporated
by reference in the Registration Statement, any other information omitted from
the prospectus used in connection with such Registration

10

--------------------------------------------------------------------------------



Statement as permitted by Rule 430B promulgated under the Securities Act
(including the plan of distribution) and (ii) pay any necessary filing fees to
the Commission within the time period required.

          2.5 Permitted Delays. The Company shall be entitled to postpone the
filing of any Registration Statement under Section 2.3 if (i) at any time prior
to the filing of such Registration Statement the Board of Directors of the
Company determines, in its good faith business judgment, that such registration
and offering would materially and adversely affect any financing, acquisition,
corporate reorganization or other material transaction involving the Company,
and (ii) the Company delivers the Holders requesting such registration written
notice thereof within 10 business days of the date of receipt of such request;
provided, that all such periods of postponement may not exceed 45 days during
any 365-day period.

ARTICLE III
REGISTRATION; PROCEDURES.

          3.1 Filings; Information. Whenever the Company is required to effect
the registration of any Registrable Securities pursuant to Article II, the
Company shall use its reasonable best efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as promptly as reasonably practicable, and in connection
with any such request:

                    (a) Filing Registration Statement. Subject to Sections
2.1(f) and 2.5, the Company shall, as promptly as reasonably practicable, and in
any event within 75 days after receipt of a request for a Demand Registration
pursuant to Section 2.1 or a request for an S-3 Registration pursuant to Section
2.3, prepare and file with the Commission a Registration Statement on any
applicable form for which the Company then qualifies or which counsel for the
Company shall deem appropriate and which form shall be available for the sale of
all Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its commercially
reasonable efforts to cause such Registration Statement to become and remain
effective for the period required by Section 3.1(b). Before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, or before using any Free
Writing Prospectus, the Company shall furnish to the Holders included in such
Registration Statement and to one firm of legal counsel selected by a
majority-in-interest, on an as-converted to Common Stock basis, of the Demanding
Holders, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such Holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon, and the Company shall
not file any Registration Statement or prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such Holders or
their legal counsel shall reasonably object.

                    (b) Amendments and Supplements. The Company shall prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of

11

--------------------------------------------------------------------------------



distribution set forth in such Registration Statement (which period shall not
exceed the sum of 180 days (or, in the case of an S-3 Registration Statement,
three years from the effective date of the Registration Statement if such
Registration Statement is filed pursuant to Rule 415 promulgated under the
Securities Act (or any successor rule or regulation) plus any period during
which any such disposition is interfered with by any stop order or injunction of
the Commission or any governmental agency or court).

                    (c) Copies. The Company shall, upon request, furnish without
charge to the Holders included in such Registration Statement, and the Holders’
legal counsel, copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), any prospectus filed under
Rule 424 under the Securities Act and any Free Writing Prospectus as each such
Holder or their legal counsel may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders.

                    (d) State Securities Laws Compliance. The Company shall, as
promptly as practicable, (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the Holders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, subject itself to
taxation in any such jurisdiction or consent to general service of process in
any such jurisdiction.

                    (e) Notification. After the filing of a Registration
Statement, the Company shall promptly, and in no event more than two business
days after such filing, notify the Holders included in such Registration
Statement of such filing, and shall further notify such Holders in writing
within two business days of the occurrence of any of the following: (i) when a
prospectus, any prospectus supplement, any Free Writing Prospectus, or a
post-effective amendment to the Registration Statement has been filed with the
Commission, and with respect to the Registration Statement or any post-effective
amendment, when the same becomes effective; (ii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered); (iii) any request by the Commission for any amendment or
supplement to such Registration Statement, any prospectus relating thereto or
Free Writing Prospectus or for additional information; or (iv) the existence of
any fact or happening of any event of which the Company has knowledge which
makes any statement of a material fact in such Registration Statement, related
prospectus or Free Writing Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue or which would require the making of
any changes in such Registration Statement, prospectus or Free Writing
Prospectus in order that, in

12

--------------------------------------------------------------------------------



the case of the Registration Statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of such prospectus or Free Writing Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Company
shall, as promptly as practicable upon the occurrence of any event contemplated
by the foregoing clause (iv), prepare a supplement or amendment to such
Registration Statement, related prospectus or Free Writing Prospectus and
furnish to each Holder participating in the offering to which such Registration
Statement relates a reasonable number of copies of such supplement to, or
amendment of, such Registration Statement, prospectus or Free Writing Prospectus
as may be necessary so that, after delivery to the purchasers of such
Registrable Securities, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of such prospectus or Free Writing
Prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

                    (f) Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement that are made to or for the benefit of any Underwriters, to the extent
applicable, shall also be made to and for the benefit of the Holders included in
such Registration Statement. No Holder included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Holder’s material agreements and organizational documents,
and with respect to written information relating to such Holder that such Holder
has furnished in writing expressly for inclusion in such Registration Statement.
Holders shall agree to such covenants and indemnification and contribution
obligations from selling stockholders as are customarily contained in
underwriting agreements. Further, such Holders shall cooperate fully in the
preparation of the Registration Statement and other documents relating to the
any offering in which they include securities pursuant to Article II hereof;
provided, however, that such cooperation shall be limited to furnishing to the
Company such information regarding itself, the Registrable Securities held by
such Holder and the intended method of distribution of such securities as shall
be reasonably required to effect the registration of the Registrable Securities.

                    (g) Cooperation. The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants and potential investors.

13

--------------------------------------------------------------------------------



                    (h) Records. The Company shall make available for inspection
by the Holders included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other professional retained by the Holders included in
such Registration Statement or any Underwriter (each an “Inspector” and,
collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any of them in connection with
such Registration Statement. Records that the Company determines, in good faith,
to be confidential and which it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors (and the Inspectors shall confirm their
agreement in writing in advance to the Company if the Company shall so request)
unless (x) the disclosure of such Records is necessary, in the Company’s
judgment, to avoid or correct a misstatement or omission in the Registration
Statement, (y) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction after exhaustion of all
appeals therefrom or (z) the information in such Records was known to the
Inspectors on a non-confidential basis prior to its disclosure by the Company or
has been made generally available to the public. Each Holder participating in an
offering agrees that it shall, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, promptly give notice to the Company
and allow the Company, at the Company’s expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential. In the event that the
Company is unsuccessful in preventing the disclosure of such Records, such
Holder agrees that it shall furnish only such portion of those Records which it
is advised by counsel is legally required and shall, at the Company’s expense,
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded to those Records.

                    (i) Opinions and Comfort Letters. If a Registration
Statement in respect of Registrable Securities includes an underwritten public
offering, the Company shall furnish or cause to be furnished to the
participating Holders and the managing Underwriter or Underwriters such
documents and certificates from the Company’s independent public accountants and
legal counsel, including an opinion of counsel and customary comfort letters, as
may be reasonably required pursuant to the underwriting agreement related
thereto. In the event no legal opinion is to be delivered pursuant to the
Underwriting Agreement, the Company shall furnish to each Holder included in
such Registration Statement, at any time that such Holder elects to use a
prospectus, an opinion of counsel to the Company (based solely on the oral
advice of the Commission) to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

                    (j) Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

14

--------------------------------------------------------------------------------



                    (k) Listing. The Company shall cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner reasonably satisfactory to the
holders of the majority-in-interest, on an as-converted to Common Stock basis,
of the Registrable Securities included in such Registration, provided, in each
case, that the applicable listing requirements are satisfied.

                    (l) FINRA. The Company shall cooperate with each Holder
participating in the offering and each Underwriter, if any, and their respective
legal counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority.

                    (m) Other Actions. The Company shall (i) take all other
steps reasonably necessary to effect the registration of the Registrable
Securities contemplated hereby and reasonably cooperate with the Holders of such
Registrable Securities to facilitate the disposition of such Registrable
Securities pursuant thereto; (ii) make all required filings of all prospectuses
and Free Writing Prospectuses with the Commission within the deadlines specified
by the Securities Act; and (iii) make all required filing fee payments in
respect of any Registration Statement or prospectus used under this Agreement
(and any offering covered thereby) within the deadlines specified by the
Securities Act.

          3.2 Obligation to Suspend Distribution. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Sections 3.1(e)(ii), (iii) or (iv) such Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended Prospectus or Free Writing Prospectus
contemplated by Section 3.1(e)(i) (or if no supplemental or amended prospectus
or Free Writing Prospectus is required, upon confirmation from the Company that
use of the prospectus or Free Writing Prospectus is once again permitted) and,
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus or Free Writing Prospectus covering such
Registrable Securities which is current at the time of receipt of such notice.
If the Company shall give any such notice, the Company shall extend the period
during which such Registration Statement shall be maintained effective pursuant
to this Agreement (including, without limitation, the period referred to in
Section 3.1(b) by the number of days during the period from and including the
date of the giving of such notice pursuant to Sections 3.1(e)(ii), (iii) or (iv)
to and including the date when the Holders of such Registrable Securities
participating in the offering under such Registration Statement shall have
received the copies of the supplemented or amended prospectus or Free Writing
Prospectus contemplated by and meeting the requirements of Section 3.1(e) (or if
no supplemental or amended prospectus or Free Writing Prospectus is required,
upon confirmation from the Company that use of the prospectus or Free Writing
Prospectus is once again permitted).

          3.3 Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any registration of Registrable Securities
under this Agreement, and

15

--------------------------------------------------------------------------------



all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1(k); (vi) Financial Industry Regulatory Authority, Inc. fees; (vii) the fees
and disbursements of counsel for the Company and counsel for the Underwriter or
Underwriters and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1(i)); (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration; and (ix) the fees and expenses of
one legal counsel selected by the Holders of a majority-in-interest, on an
as-converted to Common Stock basis, of the Registrable Securities included in
such registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the Holders thereof, which underwriting discounts or selling
commissions shall be borne by such Holders. Additionally, in an underwritten
offering, all selling stockholders and the Company shall bear the expenses of
the underwriter, if any, pro rata in proportion to the respective amount of
shares each is selling in such offering.

          3.4 Information. The Holders shall provide such information as may
reasonably be requested by the Company or the managing Underwriter, if any, in
connection with the preparation of any Registration Statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Securities under the Securities Act pursuant to Article II and in
connection with the Company’s obligation to comply with federal and applicable
state securities laws.

ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION

          4.1 Indemnification by the Company. The Company agrees to indemnify
and hold harmless the Sponsor and each other Holder participating in an offering
pursuant to Sections 2.1, 2.2 or 2.3 hereunder, and each of their respective
officers, employees, Affiliates, directors, partners, members, attorneys and
agents, and each person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) the Sponsor and each
other Holder participating in such offering from and against any expenses,
losses, judgments, claims, damages or liabilities, or any action or proceeding
in respect thereof (including reasonable costs of investigation and reasonable
attorneys’ fees and expenses), whether joint or several, arising out of or based
upon any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Holder’s
Registrable Securities was registered under the Securities Act (including each
preliminary prospectus), any prospectus filed under Rule 424 under the
Securities Act, any Free Writing Prospectus or any other information that is
deemed under Rule 159 promulgated under the Securities Act to have been conveyed
to purchasers of securities at the time of sale of such securities (including,
without limitation, a contract of sale), or any amendment or supplement

16

--------------------------------------------------------------------------------



thereto, or arising out of or based upon any omission (or alleged omission) to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading under the circumstances such statements were
made; and the Company shall promptly reimburse any such indemnified party for
any legal and any other expenses reasonably incurred by such indemnified party
in connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement (including each preliminary prospectus), any prospectus
filed under Rule 424 under the Securities Act, any Free Writing Prospectus or
any other information that is deemed under Rule 159 promulgated under the
Securities Act to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale), or
any such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by a Holder participating in
the offering expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, Affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

          4.2 Indemnification by Holders. Each Holder will, in the event that
any registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such Holder, indemnify and hold
harmless the Company, each of its directors and officers and each Underwriter
(if any), and each other Holder participating in the offering and each other
person, if any, who controls another participating Holder or such Underwriter
within the meaning of the Securities Act, against any expenses, losses,
judgments, claims, damages or liabilities, or any action or proceeding in
respect thereof (including reasonable costs of investigation and reasonable
attorneys’ fees and expenses), whether joint or several, insofar as such
expenses, losses, judgments, claims, damages or liabilities, or any action or
proceeding in respect thereof, arise out of or are based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in the
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, any prospectus
filed under Rule 424 under the Securities Act, any Free Writing Prospectus or
any other information that is deemed under Rule 159 promulgated under the
Securities Act to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale), or
any amendment or supplement thereto, or arise out of or are based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading under the
circumstances such statements were made, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such Holder participating in the offering expressly for use therein,
and shall reimburse the Company, its directors and officers, and each other
Holder participating in the offering or controlling person for any legal or
other expenses reasonably incurred by any of them in connection with
investigating or defending any such expense, loss, judgment, claim, damage,
liability or action. Each Holder’s indemnification obligations hereunder shall
be several and not joint and shall be limited to the amount of any net proceeds
actually received by such Holder in the offering.

17

--------------------------------------------------------------------------------



          4.3 Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel reasonably satisfactory to the Indemnified Party. After notice from
the Indemnifying Party to the Indemnified Party of its election to assume
control of the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel in addition to local
counsel) to represent the Indemnified Party and its controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Indemnified Party against the Indemnifying Party, with the
reasonable fees and expenses of such counsel to be paid by such Indemnifying
Party if, based upon the written opinion of counsel of such Indemnified Party,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, consent to
entry of judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

          4.4 Contribution.

                    (a) Equitable Considerations. If the indemnification
provided for in the foregoing Sections 4.1 and 4.2 is unavailable to any
Indemnified Party in respect of any loss, claim, damage, liability or action
referred to herein, then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, claim, damage, liability or action, as
well as any other relevant equitable considerations. The relative fault of any
Indemnified Party and any Indemnifying Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified

18

--------------------------------------------------------------------------------



Party or such Indemnifying Party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

                    (b) Other Payments. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 4.4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding Section 4.4(a). The amount paid or payable by an
Indemnified Party as a result of any loss, claim, damage, liability or action
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 4.4, no Holder shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such Holder from the sale
of Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

ARTICLE V
UNDERWRITING AND DISTRIBUTION

          5.1 Rule 144. The Company covenants that it shall use its reasonable
best efforts to file any reports required to be filed by it under the Securities
Act and the Exchange Act and shall use its reasonable efforts to take such
further action as the Holders may reasonably request, all to the extent required
from time to time to enable such Holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

ARTICLE VI
MISCELLANEOUS

          6.1 Other Registration Rights. Except as set forth in the Warrant
Agreement, the Company represents and warrants that no person, other than the
Sponsor and any Permitted Transferee who holds Registrable Securities has any
right to require the Company to register any shares of the Company’s capital
stock for sale or to include shares of the Company’s capital stock in any
registration filed by the Company for the sale of shares of capital stock for
its own account or for the account of any other person.

          6.2 Assignment; No Third Party Beneficiaries; Additional Parties. This
Agreement and the rights, duties and obligations of the Company hereunder may
not be assigned or delegated by the Company in whole or in part. This Agreement
and the rights, duties and obligations of the Holders hereunder may be freely
assigned or delegated by such Holder in conjunction with and to the extent of
any transfer of Registrable Securities by any such Holder to a Permitted
Transferee. This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties hereto and their respective
successors and the permitted assigns of the Sponsor or other Holder or of any
assignee of the Sponsor or other

19

--------------------------------------------------------------------------------



Holder. This Agreement is not intended to confer any rights or benefits on any
persons that are not party hereto other than as expressly set forth in Article
IV and this Section 6.2. The parties acknowledge that Brian Jacoby, who is an
Initial Holder, shall become a party to this Agreement at such time after the
date hereof as he delivers an executed copy of this Agreement to the Company.

          6.3 Stock Splits, etc. The provisions of this Agreement shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

          6.4 Notices. All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable air courier service with charges prepaid, or
transmitted by hand delivery, telegram, telex or facsimile, addressed as set
forth below, or to such other address as such party shall have specified most
recently by written notice. Notice shall be deemed given on the date of service
or transmission if personally served or transmitted by telegram, telex or
facsimile; provided, however, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

 

 

To the Company:

 

 

 

Trian Acquisition I Corp.

 

280 Park Avenue, 41st Floor

 

New York, New York 10017

 

Attn: Chief Legal Officer

 

 

 

with a copy to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, New York 10019

 

Attn: John C. Kennedy, Esq.

 

 

 

To the Sponsor:

 

 

 

Trian Acquisition I, LLC

 

280 Park Avenue, 41st Floor

 

New York, New York 10017

 

Attn: Edward P. Garden

 

 

 

To Trian Fund Management:

 

 

 

Trian Fund Management, L.P.

 

280 Park Avenue, 41st Floor

 

New York, New York 10017

 

Attn: Edward P. Garden

 

 

 

To each of the other Holders:

20

--------------------------------------------------------------------------------



          at such addresses as shall have been provided by such Holders to the
Company.

          6.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

          6.6 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

          6.7 Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

          6.8 Modifications and Amendments. The provisions of this Agreement may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given unless consented to in writing by
the Company and the holders of a majority-in-interest, on an as-converted to
Common Stock basis, of the Registrable Securities.

          6.9 Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

          6.10 Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided,
however, that such waiver will not be effective against the waiving party unless
it is in writing, is signed by such party, and specifically refers to this
Agreement. Waivers may be made in advance or after the right waived has arisen
or the breach or default waived has occurred. Any waiver may be conditional. No
waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof nor of any other
agreement or provision herein contained. No waiver or extension of time for
performance of any obligations or acts shall be deemed a waiver or extension of
the time for performance of any other obligations or acts.

          6.11 Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Sponsor or any other Holder may proceed to protect and
enforce its rights by suit in equity or action at law, whether for specific
performance of any term contained in this Agreement or for an injunction against
the breach of any such term or in aid of the exercise of any power granted in
this Agreement or to enforce any other legal or equitable right, or to take any
one or more of such actions, without being required to post a bond. None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or

21

--------------------------------------------------------------------------------



remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

          6.12 Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by the laws of the State of New York, without giving effect to any
choice-of-law provisions thereof that would compel the application of the
substantive laws of any other jurisdiction. The parties hereto agree that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and the parties hereto irrevocably submit to such jurisdiction, which
jurisdiction shall be exclusive. The parties hereto hereby waive any objection
to such exclusive jurisdiction and that such courts represent and inconvenient
forum.

          6.13 Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties hereto in the negotiation,
administration, performance or enforcement hereof.

[Remainder of page intentionally left blank.]

22

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

 

 

 

 

COMPANY:

 

 

 

 

 

TRIAN ACQUISITION I CORP.

 

 

 

 

 

By:

/S/ DAVID I. MOSSÉ

 

 

--------------------------------------------------------------------------------

 

 

Name:

David I. Mossé

 

 

Title:

General Counsel, Secretary and
Chief Compliance Officer

 

 

 

 

 

SPONSOR:

 

 

 

 

 

TRIAN ACQUISITION I, LLC

 

 

 

 

 

By:

/S/ EDWARD P. GARDEN

 

 

--------------------------------------------------------------------------------

 

 

Name:

Edward P. Garden

 

 

Title:

Member

 

 

 

 

 

TRIAN FUND MANAGEMENT, L.P.

     

By: Trian Fund Management GP, LLC,
       General Partner

 

 

 

 

 

 

/S/ EDWARD P. GARDEN

 

 

--------------------------------------------------------------------------------

 

 

Name:

Edward P. Garden

 

 

Title:

Member


 

 

 

INITIAL HOLDERS:

 

 

 

/S/ GEOFFREY C. BIBLE

 

--------------------------------------------------------------------------------

 

Name:  Geoffrey C. Bible

 

 

 

/S/ GREG ESSNER

 

--------------------------------------------------------------------------------

 

Name:  Greg Essner

 

 

 

/S/ CHAD FAUSER

 

--------------------------------------------------------------------------------

 

Name:  Chad Fauser

 

 

 

/S/ JOSH FRANK

 

--------------------------------------------------------------------------------

 

Name:  Josh Frank


--------------------------------------------------------------------------------



 

 

 

 

 

/S/ KENNETH W. GILBERT

 

--------------------------------------------------------------------------------

 

Name:  Kenneth W. Gilbert

 

 

 

/S/ RICHARD A. MANDELL

 

--------------------------------------------------------------------------------

 

Name:  Richard A. Mandell

 

 

 

/S/ DAVID I. MOSSÉ

 

--------------------------------------------------------------------------------

 

Name:  David I. Mossé

 

 

 

/S/ STUART ROSEN

 

--------------------------------------------------------------------------------

 

Name:  Stuart Rosen

 

 

 

/S/ BRIAN L. SCHORR

 

--------------------------------------------------------------------------------

 

Name:  Brian L. Schorr

 

 

 

/S/ JOEL E. SMILOW

 

--------------------------------------------------------------------------------

 

Name:  Joel E. Smilow


--------------------------------------------------------------------------------



SCHEDULE I

Geoffrey C. Bible
Greg Essner
Chad Fauser
Josh Frank
Kenneth W. Gilbert
Brian Jacoby
Richard A. Mandell
David Mosse
Stuart Rosen
Brian L. Schorr
Joel E. Smilow

--------------------------------------------------------------------------------